Citation Nr: 0614069	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  02-16 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
schizophrenia.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a left arm injury.

3.  Entitlement to service connection for high blood 
pressure.

4.  Entitlement to service connection for a foot disorder.

5.  Entitlement to service connection for a skin disorder.

6.  Entitlement to service connection for marijuana 
addiction.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
March 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Los Angeles, California 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Evidence considered prior to an August 2000 Board 
decision did not tend to show that the veteran's 
schizophrenia began during service or worsened during 
service.

3.  Evidence received since an August 2000 Board decision 
does not support a finding that the veteran's schizophrenia 
began during service or worsened during service.

4.  There is no record of injury of the veteran's left arm 
during service.

5.  A well healed scar over the veteran's left deltoid muscle 
was first documented many years after the veteran's service.

6.  VA has not received any evidence regarding the history of 
any left arm injury residuals since an August 2000 Board 
decision.

7.  The veteran's blood pressure was consistently within 
normal limits for several years following his service.

8.  The veteran has not been diagnosed with chronic 
hypertension.

9.  There is no evidence of any foot disorder during the 
veteran's service.

10.  Slight bilateral bunions and hallux valgus, and 
ulceration on the right toes, were first noted many years 
after the veteran's service.

11.  The veteran does not have any chronic or recurrent skin 
disorder.

12.  The veteran has been diagnosed with marijuana 
dependence.  The history of his marijuana use is unclear.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted; the 
claim of entitlement to service connection for schizophrenia 
is not reopened.  38 U.S.C.A. §§ 5107, 5108, 7104(b) (West 
2002); 38 C.F.R. § 3.156 (2001).

2.  New and material evidence has not been submitted; the 
claim of entitlement to service connection for left arm 
injury residuals is not reopened.  Id.

3.  No hypertension or other disability manifested by high 
blood pressure was incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2005).

4.  No foot disorder was incurred or aggravated in service.  
Id.

5.  No skin disorder was incurred or aggravated in service.  
Id.

6.  Service connection for marijuana addiction is precluded 
as a matter of law.  38 U.S.C.A. §§ 101(16), 105(a), 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.301(d), 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In Kent v. Nicholson, No. 04-181 (U. S. Vet. App. March 31, 
2006), the Court found that, in a claim to reopen a 
previously denied claim by submitting new and material 
evidence, the VCAA requires VA to provide the claimant a VCAA 
notice that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.

In this case, the RO issued the veteran a VCAA notice in 
March 2001.  In October 2004, the Board remanded the case 
with instructions to issue the veteran further VCAA notice, 
to include the evidence needed to reopen and substantiate the 
schizophrenia and left arm disability claims.  The RO issued 
an additional VCAA notice in November 2004.  The March 2001 
notice informed the veteran of the type of information and 
evidence that was needed to substantiate claims for service 
connection.  The November 2004 notice informed the veteran 
that reopening of the schizophrenia and left arm claims had 
been denied because the evidence did not show that 
schizophrenia or a left arm disability was incurred or 
aggravated in service.  That notice informed the veteran that 
he must submit evidence related to that question in order to 
reopen the claims.  The Board finds that the November 2004 
notice fulfilled the notice requirements with respect to 
claims to reopen previously denied claims that the Court 
explained in Kent v. Nicholson, supra.

The March 2001 and November 2004 notices did not inform the 
veteran of the type of evidence necessary to establish a 
disability rating or an effective date for the disabilities 
on appeal.  Despite the inadequacy of the VCAA notices as to 
the elements of establishing a disability rating or an 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision in those 
issues that the Board is presently deciding.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the AOJ, the Board 
must consider whether the veteran has been prejudiced 
thereby).

In the case of the claims to reopen claims for service 
connection for schizophrenia and left arm injury residuals, 
the Board herein denies reopening of each of those claims.  
As reopening is denied, the claims for service connection 
will not be addressed on their merits, and the RO will not be 
assigning ratings or effective dates.  Thus, the veteran is 
not prejudiced by the inadequacy of notice with respect to 
the requirements for particular ratings and for effective 
dates.  The Board also denies herein the claims for service 
connection for high blood pressure, a foot disorder, a skin 
disorder, and marijuana addiction.  As the RO will not be 
assigning ratings or effective dates with respect to those 
claims, the veteran is not prejudiced by the inadequacy of 
notice with respect to the requirements for particular 
ratings and for effective dates.

VA has conducted all appropriate development of relevant 
evidence, and has secured all available pertinent evidence.  
The veteran has had a meaningful opportunity to participate 
in the processing of his claims.  The Board finds that VA has 
adequately fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, the Board finds such error to be harmless 
error that would not reasonably affect the outcome of the 
veteran's claims.

Requests to Reopen Previously Denied Claims

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b).  
The Court has ruled that, if the Board determines that new 
and material evidence has been submitted, the case must be 
reopened and evaluated in light of all of the evidence, both 
new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The regulation defining new and material evidence, 38 C.F.R. 
§ 3.156, was revised in 2001.  The revised regulation applies 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 et seq. 
(2001).  In this case, in an August 2000 decision, the Board 
denied the veteran's request to reopen previously denied 
claims for service connection for schizophrenia and a left 
arm injury.  In October 2000, the veteran contacted the RO by 
telephone, and indicated that he wished to reopen his claims 
for service connection for schizophrenia and a left arm 
disability.  As the veteran communicated in 2000 his request 
to reopen those claims, the earlier version of the regulation 
defining new and material evidence applies in this case.

Under the earlier version of 38 C.F.R. § 3.156, new and 
material evidence means evidence, not previously submitted to 
agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself, or in connection with previously assembled evidence, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis (not only since the last time that the was 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The most recent final disallowance of the veteran's 
claims for service connection for schizophrenia and left arm 
injury residuals was the August 2000 Board decision.  The 
Board will consider whether new and material evidence has 
been submitted since that decision.

Schizophrenia

Prior to the August 2000 Board decision, the evidence 
relevant to the schizophrenia claim associated with the 
veteran's claims file included VA and private mental health 
evaluation and treatment records, dated from the 1980s 
forward.  The file also included statements from the veteran.  
The claims file did not contain any service medical records 
for the veteran, and VA attempts to obtain such records were 
unsuccessful.

The earliest records regarding the veteran's mental health in 
the claims file were dated in 1980.  When the veteran was 
seen at a VA facility for mental health complaints in May 
1980, he reported having had the feeling of spirits being 
inside him since the age of 15 or 16.  Many other records of 
mental health treatment and evaluation of the veteran in 1980 
and through the early 1980s reflect the veteran's reports 
that he had begun having symptoms of schizophrenia, such as 
hearing voices, in 1978, and that he had first received 
mental health treatment in 1979.

In a December 1993 statement, the veteran reported  having 
begun to hear voices during his military service.  In other 
statements made in the 1990s, the veteran attributed his 
mental illness to experiences prior to his service, including 
having had sexual intercourse with an adult woman when he was 
15 years old.

Since the August 2000 Board decision, the veteran's service 
personnel file has been obtained and added to the veteran's 
claims file.  Additional VA mental health treatment records 
were also added to the claims file after August 2000.  
Documents in the service personnel file indicate that the 
veteran had a period of nine days of unauthorized absence in 
March 1975, at about the time he was scheduled to travel from 
the United States to duty in Japan.  Later in March 1975, he 
was separated from service due to unsuitability.  It was 
noted that he had not passed the examination for the next 
higher pay grade.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  In the case of certain chronic diseases, including 
psychoses, service connection may be presumed if the disease 
became manifest to a degree of 10 percent disabling or more 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

A veteran will be considered to have been in sound condition 
when examined and accepted for service, except as to 
disorders noted on entrance into service, or when clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service and was not aggravated by service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2005).

An injury or disease that existed prior to service will be 
considered to have been aggravated by service where there is 
an increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2005).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

The Court has indicated that when a veteran's service records 
are not available, the Board has a heightened obligation to 
explain its findings and conclusions, and to consider 
carefully the requirement that the benefit of the doubt be 
resolved in favor of the claimant.  See O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991); Gregory v. Brown, 8 Vet. App. 
563, 570 (1996).  The Board will comply with this heightened 
obligation in considering the veteran's claims.

The veteran has on some occasions indicated that he had 
symptoms of a mental health disorder before he entered 
service.  The veteran's service medical records are not 
available, so there is no record as to whether any mental 
health complaints, symptoms, or disorders were noted when the 
veteran was examined for entry into service.  The veteran's 
post-service statements about pre-service symptoms are vague.  
Those statements are also inconsistent, and in most instances 
he has stated that mental disorder symptoms began in 1978, 
three years after his service.  The veteran's statements do 
not tend to show, nor even raise a reasonable possibility, 
that he had a mental disorder prior to service.  There is not 
clear and unmistakable evidence that he had a mental disorder 
prior to service.  Thus, the assembled evidence does not 
rebut the presumption that the veteran was in sound mental 
condition when he entered service.

The documents in the veteran's service personnel file do not 
discuss any mental health symptoms or complaints during the 
veteran's service.  The VA mental health treatment records 
that were added to the claims file after August 2000 show 
ongoing treatment, but do not address the time of onset of 
the veteran's mental illness, nor the course of any such 
illness during his military service.  To the extent that any 
of the evidence added to the claims file since the August 
2000 Board decision bears directly and substantially upon the 
specific matter under consideration, i.e., whether the 
veteran's schizophrenia was incurred or aggravated in 
service, the evidence does not support the claim for service 
connection.  Thus, the added evidence, by itself, or in 
connection with previously assembled evidence, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The added evidence is 
therefore not material to the claim for service connection 
for schizophrenia.  As no new and material evidence has been 
received, the Board denies reopening of that claim.

Left Arm Injury

Prior to the August 2000 Board decision, the claims file 
contained the veteran's statements and some medical records 
relevant to the claim for service connection for residuals of 
a left arm injury.  As noted above, there are no service 
medical records associated with the veteran's claims file.  
On VA medical examination in March 1987, the examiner did not 
find any scars or musculoskeletal disorders.  The veteran 
submitted a claim in February 1991 for service connection for 
residuals of a left arm injury.  He wrote that during 
training in service he had sustained a fracture of his left 
arm and had incurred a six inch scar on that arm.

On VA examination in March 1992, the examiner noted a scar 
over the left deltoid muscle.  The veteran indicated that he 
had incurred the scar when he was cut with a knife in a 
dispute two years earlier.  The examiner reported that the 
scar was well healed.

In March 1993, the veteran wrote that he had sustained a 
bayonet wound of the left arm in service, during boot camp in 
1974.  He indicated that his upper left arm was presently 
arthritic.  In May 1993, he wrote that he also experienced 
occasional numbness in his left arm.

Since the August 2000 Board decision, VA medical records have 
been added to the claims file, including records dated 
between 1995 and 2002.  The treatment reflected in the 
records was predominantly mental health treatment.  The 
records are silent for complaints or treatment involving the 
left arm.

Since the August 2000 Board decision, VA has not received any 
evidence not previously submitted to agency decision makers 
that bears directly and substantially upon the existence of a 
disability residual to a left arm injury, or the incurrence 
or aggravation of any such disability during the veteran's 
service.  In the absence of new and material evidence 
relevant to the claim for service connection for disability 
due to left arm injury, the Board denies reopening of that 
claim.

Service Connection Claims on the Merits

High Blood Pressure

In September 2000, the veteran indicated that he had received 
private medical treatment in 1998 to 2000 for several 
conditions, including high blood pressure.  Cardiovascular 
renal disease, including hypertension, is among the specified 
chronic diseases for which service connection may be presumed 
if the disease became manifest to a degree of 10 percent 
disabling or more within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

There are no service medical records in the claims file, and 
no records of medical treatment during the year following the 
veteran's separation from service.  Post-service medical 
records dated from 1980 to 2002 do not show any diagnosis of 
hypertension.  When the veteran's blood pressure was noted in 
medical records dated from 1980 to 1989, the systolic 
pressure was no higher than 130, and the diastolic pressure 
was no higher than 88.  From 1990 through 2002, some of the 
blood pressure readings noted in VA mental health treatment 
notes were somewhat higher, with systolic pressure as high as 
158, and diastolic pressure as high as 90.  Throughout those 
years, many other blood pressure readings were within normal 
limits.

During VA inpatient psychiatric treatment in August 1995, the 
veteran reported a history of recurrent chest pain.  In a 
December 1995 hearing before a hearing officer at the RO, the 
veteran stated that he had developed a heart condition, and 
that he did not believe that the condition was severe.

The veteran has not been diagnosed with hypertension.  For 
several years following the veteran's service, all recorded 
blood pressure readings were within normal range.  There is 
not competent evidence that the veteran has a current 
disability manifested by high blood pressure, and there is 
not evidence of persistent or recurrent symptoms of 
hypertension.  There is no evidence that the scattered high 
blood pressure readings in recent years may be associated 
with the veteran's service.  The evidence in this case does 
not raise a duty to assist the veteran by obtaining a medical 
examination or opinion.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

There is no evidence that the veteran had hypertension during 
service or soon after service.  He does not have a current 
diagnosis of hypertension.  The preponderance of the evidence 
is against service connection for hypertension or other 
disability manifested by high blood pressure.

Foot Disorder

In September 2000, the veteran indicated that he had received 
private medical treatment in 1998 to 2000 for several 
conditions, including a disorder of the feet.  The claims 
file does not contain any service medical records.  Post-
service medical records dated from 1980 to 1990 do not show 
any complaint or disorder involving either foot.  VA 
outpatient treatment notes from November 1991 reflect the 
veteran's report of trauma to his right foot one month 
earlier.  X-rays of both feet showed no fracture.  X-rays 
showed bilateral small bunions and slight hallux valgus, 
adductovarus of lateral lesser digits, and slight flexion of 
lesser digits.  VA treatment records from August 2002 
indicate that the veteran had swelling in his right leg, with 
a possible deep vein thrombosis, and ulceration on the 
plantar surface of the toes on his right foot.

There is no evidence that the veteran had any disease or 
injury of either foot during service.  There is no evidence 
connecting any post-service foot condition to any events in 
service.  The preponderance of the evidence is against 
service connection for any foot disorder.

Skin Disorder

In September 2000, the veteran indicated that he had received 
private medical treatment in 1998 to 2000 for several 
conditions, including a persistent rash.  The claims file 
does not contain any service medical records.  Post-service 
medical records dated from 1980 to 1982 do not show any 
complaint or disorder involving the skin.  On VA examination 
in July 1984, the examiner noted multiple round 
hyperpigmented macules over a shoulder, and marks consistent 
with old macular lesions.  On VA examination in April 1987, 
there were axillary striae.  No skin disorders were noted in 
examination and treatment records dated from 1988 to 1994.

Records from a private psychiatric hospitalization in August 
1995 included a notation that the veteran had dermatitis, 
with scaling at the right ankle and lower back.  In a 
December 1995 hearing before a hearing officer at the RO, the 
veteran reported that he developed a rash while he was in 
service.  On VA examination in January 1997, the veteran 
reported problems with bumps in his beard area, and the 
examiner noted that the veteran had tinea pedis on both feet.  
VA treatment notes from August 2002 reflected ulceration on 
the plantar surface of the toes on the right foot.

While the veteran has reported having had a rash during 
service, there were no skin complaints noted in the earliest 
available post-service medical records.  Later medical 
records show several skin disorders, although the records do 
not indicate that any of those disorders has been chronic or 
recurrent.  There is no medical finding or opinion relating 
any post-service skin disorder to any disease, injury, or 
other event during the veteran's service.  The preponderance 
of the evidence is against service connection for any skin 
disorder.

Marijuana Addiction

In September 2000, the veteran indicated that he had received 
private medical treatment in 1992 and 1993 for marijuana 
addiction.  The claims file does not contain any service 
medical records.  Records from 1984 forward reflect the 
veteran's reports of marijuana use.  VA medical records from 
the 1980s reflect the veteran's reports that he began using 
marijuana at age 12 or 13.  At discharge from VA inpatient 
psychiatric treatment of the veteran in July 1989, the 
treating psychiatrist included a diagnosis of marijuana 
dependence.  In a December 1993 statement, the veteran wrote 
that he began to use drugs during his military service.  In a 
December 1994 hearing before a hearing officer at the RO, the 
veteran stated that he had begun using marijuana after he 
left military service.

The law governing veteran's benefits states that no 
compensation shall be paid if a disability is a result of the 
disabled person's own abuse of alcohol or drugs.  38 U.S.C.A. 
§ 1110 (West 1991).  The Court has held that, although 
compensation may not be paid, 38 U.S.C.A. § 1110 does not 
preclude the establishment of service connection for such a 
condition.  Barela v. West, 11 Vet. App. 280, 283 (1998).

Direct service connection, however, may be granted only when 
a disability was incurred in the line of duty.  38 U.S.C.A. 
§ 101(16).  A disability is not incurred in the line of duty 
when it is the result if the abuse of alcohol or drugs.  
38 U.S.C.A. § 105(a).  The term alcohol abuse means the use 
of alcoholic beverages over time, or such excessive use at 
any one time, sufficient to cause disability to or death of 
the user.  38 C.F.R. § 3.301(d).  The VA General Counsel has 
interpreted these provisions to mean that a substance abuse 
disability cannot be service connected on the basis of its 
incurrence or aggravation in service.  VAOPGCPREC 11-96, 
61 Fed. Reg. 66,750 (1996).

Service connection may be granted for disability proximately 
due to or the result of a service-connected disorder, and 
where aggravation of a non-service-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2005).  In Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001), the United States 
Court of Appeals for the Federal Circuit, interpreting 
38 U.S.C.A. § 1110 in light of its legislative history, held 
that VA compensation benefits are available for alcohol or 
drug-related disability that is secondary to a service-
connected disorder.  Id. at 1370.  The Federal Circuit Court 
explained that 38 U.S.C.A. § 1110 precluded compensation for 
primary alcohol abuse disabilities and for secondary 
disabilities that result from primary alcohol abuse.  Id. at 
1376.  Since service connection is not in effect for any 
disability, the veteran is not entitled to service connection 
on a secondary basis.

The veteran has been diagnosed with marijuana dependence.  He 
has provided inconsistent accounts of the history of his 
marijuana use, stating at various times that it began before, 
during, and after service.  The claims file contains no 
medical opinion as to the etiology of the veteran's marijuana 
dependence or addiction.  In any case, the law requires that 
service connection for marijuana addiction be denied.




ORDER

The request to reopen a claim of entitlement to service 
connection for schizophrenia is denied.

The request to reopen a claim of entitlement to service 
connection for disability residual to left arm injury is 
denied.

Entitlement to service connection for high blood pressure is 
denied.

Entitlement to service connection for a foot disorder is 
denied.

Entitlement to service connection for a skin disorder is 
denied.

Entitlement to service connection for marijuana addiction is 
denied.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


